                         IN THE UNITED STATES DISTRICT COURT

                       FOR THE SOUTHERN DISTRICT OF GEORGIA


                                    AUGUSTA DIVISION


JOSHUA ERICK WILLIAMS.


                Plaintiff,

          V.                                              CV 119-075


SOCIAL SECURITY ADMINISTRATION,

                Defendants.



                                          ORDER



          After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. nos. 8, 11.)

Also before the Court is also Plaintiffs "Motion on Admiralty Action," in which he requests

summons with which to serve Defendants. (Doc.no. 12.) Because Plaintiffs complaint fails

to state a claim, service of the complaint on Defendants is not appropriate. Accordingly, the

Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DENIES Plaintiffs motion, (doc. no. 12), DISMISSES this case, and CLOSES this civil

action.


          SO ORDERED thi             ay of June, 2019, at Augusta, Georgia.




                                                                        JUDGE
                                            UNITEf/STATES DISTRICT COURT
                                                 "KERN DISTRICT OF GEORGIA
